Citation Nr: 1137139	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for posttraumatic osteoarthritis.

2.  Entitlement to service connection for cerebrovascular insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE) from November 1941 to December 1942.  He is a former prisoner of war (POW).

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2010 decision, the Board reopened the claim of service connection for posttraumatic osteoarthritis and denied this claim the claim of service connection for cerebrovascular insufficiency.  The Veteran, through his representative, appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2010, the Secretary of Veterans Affairs submitted a Motion for Partial Remand.  In a September 2010 order, the Court granted that motion, vacated the Board's earlier decision with regard to the denial of service connection for posttraumatic osteoarthritis and cerebrovascular insufficiency, and remanded these issues to the Board for further appellate review.

It is additionally noted that the Board's March 2010 decision contained a remand order addressing a claim of entitlement to service connection for a gastrointestinal disability claimed as peptic ulcer disease.  As development is still pending on that issue it will not be addressed in the instant decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran in this case is a former POW.  As such, he is entitled to presumptive service connection for certain disabilities, including posttraumatic osteoarthritis, if such disability becomes manifest to a compensable degree at any time following his military service.  38 C.F.R. §§  3.307(a)(5), 3.309(c).  Likewise, stress and malnutrition during his internment as a prisoner of war is conceded.

The evidence of record indicates that the Veteran has arthritis in multiple joints.  However, the medical evidence does not clearly indicate the form of such arthritis, specifically whether it may be characterized as posttraumatic osteoarthritis or as some other form.  Thus, a medical examination is necessary for clarification. 

Likewise, the record contains a diagnosis of cerebrovascular insufficiency from a private physician, who referred to this as a service-connected illness.  However, that is a legal determination and she did not provide the necessary underlying medical opinion establishing a nexus between the Veteran's current disability and his military service.  Thus, a medical examination is necessary for clarification of whether such a nexus exists.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination or examinations to determine the nature and etiology of any osteoarthritis.  All indicated tests and studies should be accomplished and clinical findings should be reported in detail.  The claims folder should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims file and the examination results, the examiner is asked to address whether the Veteran currently has osteoarthritis, and, if so, whether it is posttraumatic in nature.  All affected joints should be identified.

If the Veteran does not have posttraumatic arthritis or if he has non-posttraumatic arthritis in additional joints, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any other currently diagnosed arthritis originated during active service or was otherwise caused by such service, to include stress, malnutrition, or other injuries consistent with his internment as a prisoner of war.

A complete rationale should be furnished for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should provide an explanation as to why a response would be speculative. 

2.  Schedule the Veteran for an examination or examinations to determine the nature and etiology of any cerebrovascular insufficiency disability.  All indicated tests and studies should be accomplished and clinical findings should be reported in detail.  The claims folder should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims file and the examination results, the examiner is asked to address whether the Veteran currently has cerebrovascular insufficiency and, if so, whether such cerebrovascular insufficiency constitutes a complication of atherosclerotic heart disease.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that currently diagnosed cerebrovascular insufficiency originated during active service or was otherwise caused by such service, to include stress, malnutrition, or other injuries consistent with his internment as a prisoner of war.

A complete rationale should be given for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should provide an explanation as to why a response would be speculative. 

3.  Thereafter, readjudicate the issue of entitlement to service connection for posttraumatic osteoarthritis and cerebrovascular insufficiency in light of the additional evidence obtained.  If the determination remains adverse to the Veteran, please furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it, before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

